SCALES, J.
Michael Owens appeals the trial court’s order revoking his probation and imposing a ten-year sentence.
We affirm both the order of revocation of probation and sentence, but remand the case for entry of a written order to conform to the trial court’s oral pronouncement that revocation was based on the trial court’s finding that Owens committed the new law violation of trespass, the lesser-included offense of burglary. See Thompson v. State, 965 So.2d 1250, 1251 (Fla. 1st DCA 2007) (“[W]hen a conflict exists between an oral revocation pronouncement and the written order revoking probation, the oral pronouncement will control.”); Futch v. State, 605 So.2d 954, 955 (Fla. 4th DCA 1992) (affirming revocation of probation but remanding for entry of written order to accurately reflect the oral pronouncement).
Order and sentence affirmed; case remanded with instructions consistent herein.